Citation Nr: 0615866	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-36 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for shrapnel wound, 
Muscle Group (MG) XIV, right leg, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for shrapnel wound, MG 
XIV, left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

Records indicate that the veteran served on active duty from 
February 1952 to December 1953.  This appeal comes before the 
Board of Veterans' Appeals (Board) from an April 2004 rating 
decision in which the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) denied an 
evaluation in excess of 30 percent for shrapnel wounds to MG 
XIV, right leg, and denied an evaluation in excess of 10 
percent for shrapnel wounds to MG XIV, left leg.

During the pendency of this appeal, the veteran sought 
service connection for degenerative joint disease of the 
knees.  That claim was denied by a rating decision issued in 
April 2004.  The record before the Board does not reflect 
that the veteran disagreed with or appealed that 
determination, and that issue is not before the Board for 
appellate review.


FINDINGS OF FACT

1.  The medical opinion of record establishes that the 
veteran's shrapnel wound, MG XIV, right leg, is manifested 
primarily by a non-tender, asymptomatic right knee scar; if 
the veteran has muscular impairment due to the shrapnel 
wound, it is no more than moderate in nature.

2.  The medical opinion of record establishes that the 
veteran's shrapnel wound, MG XIV, left leg, is manifested 
primarily by a non-tender, asymptomatic left knee scar; if 
the veteran has muscular impairment due to the shrapnel 
wound, it is no more than moderate in nature.  


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 30 
percent for shrapnel wound residuals, MG XIV, right leg, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.55, 4.56, 
4.73, Diagnostic Code 5314 (2005).

2.  The requirements for an evaluation in excess of 10 
percent for shrapnel wound residuals, left leg, MG XIV, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.55, 4.56, 
4.73, Diagnostic Code 5314 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his shrapnel wound residuals are 
more severely disabling than the current evaluations reflect.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In this case, the veteran's claims for increased evaluations 
for the service-connected disabilities at issue was received 
in February 2004.  In February 2004, the RO issued a letter 
which advised the veteran of the provisions of the VCAA, as 
applicable to his claims for increased evaluations.  The 
letter advised the veteran of the evidence necessary to 
substantiate his claims for increased evaluations, and 
specifically told the veteran he should advise the RO of 
"any evidence" he thought would support his claim.  The 
letter described types of evidence which might substantiate 
the claims, such as statement from individuals who might have 
observed the veteran's disabilities.  The letter advised the 
veteran of the types of evidence VA was responsible to 
obtain, and advised the veteran of the types of evidence he 
would be required to identify if he wished VA to attempt to 
obtain them on his behalf.  In short, this letter addressed 
each element identified in Pelegrini as information required 
to be provided to the veteran for compliance with the VCAA.

Following the issuance of the February 2004 letter, the 
veteran was afforded VA examination, and then his claims for 
the increased evaluations were adjudicated.  The veteran 
requested a personal hearing, but, after that hearing date 
was set, he cancelled the hearing.  

The Board finds that the February 2004 notice advised the 
veteran of each element of notice described in Pelegrini, 
and, as each claim was thereafter adjudicated, the notice 
provided meets the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The veteran was afforded VA examination.  He was scheduled 
for a personal hearing, although he ended up cancelling that 
hearing.  The veteran has had opportunities to submit 
evidence.  The Board finds that, if there is any defect in 
the notice or timing of the notice to the veteran of the 
provisions of the VCAA, that defect has not resulted in any 
prejudice to the veteran, who has had an opportunity to 
present evidence and argument to support the claims addressed 
in this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Law and regulations applicable to a claim for an increased 
evaluation,
shrapnel wound residuals

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group, and the muscles in 
that group, are listed at 38 C.F.R. § 4.73.  Muscle Group XIV 
includes the sartorius; rectus femoris; vastus externus; 
vastus intermedius; vastus internus; and tensor femoris.  
These muscles, the anterior thigh group, govern extension of 
knee, simultaneous flexion of hip and flexion of knee, 
postural support of body, and synchronization of the hip and 
the knee.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14. 

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b). 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Muscle injury disabilities are rated as slight, moderate, 
moderately severe or severe according to criteria based on 
the type of injury, the history and complaint, and objective 
findings.  38 C.F.R. § 4.56(d).

A moderate muscle disability is one where the injury was 
either through-and-through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance and (if present) 
exit scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through-and-through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance and (if 
present) exit scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Under 38 C.F.R. § 4.73, DC 5314, slight muscle disability of 
Muscle Group XIV warrants a noncompensable (i.e., 0 percent) 
rating; moderate muscle disability warrants a 10 percent 
rating; moderately severe muscle disability warrants a 30 
percent rating; and, severe muscle disability warrants a 40 
percent rating.

Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Facts and analysis

1.  Shrapnel wound, MG XIV, right leg

Under the criteria set forth in DC 5314, the 30 percent 
rating currently in effect for the veteran's right leg 
shrapnel wound contemplates moderately severe impairment.  A 
rating greater than that currently in effect is appropriate 
for impairment that is severe in nature.

The report of VA examination conducted in March 2004 
discloses that there was one scar on the right anterior knee, 
3 centimeters (cm) by .5 cm.  There was no evidence of tissue 
loss of MG XIV.  No adhesions or tendon damage were found.  
There was no loss of muscle function.  There was no scar 
sensitivity or tenderness.  The veteran complained of right 
knee pain, crepitation, and loss of motion of the right knee, 
as well as fatigue and loss of strength with activities of 
daily living.

The examiner who conducted a January 2005 VA examination 
opined that the only residual of the veteran's shrapnel 
wounds were the well-healed suprapatellar scars.  The 
evidence establishes that the veteran has one shrapnel wound 
scar on the right knee and one shrapnel wound scar on the 
left knee.  The clinical evidence establishes that there are 
no current symptoms due to the scar on the right knee 
residual to the shrapnel wound.  Thus, no separate evaluation 
for a scar is warranted.  See Esteban, supra.  

VA outpatient clinical records dated from September 2003 
through July 2004 reflect that the veteran sought treatment 
for knee pain on numerous occasions.  However, no muscle 
injury or shrapnel residual was noted or treated.  April 2004 
outpatient evaluation disclosed muscle strength of 5/5 on the 
right side.  This evidence is unfavorable to the claim for an 
evaluation in excess of 30 percent for right leg disability 
due to the service-connected shrapnel wound.

At the time of the assignment of a 30 percent evaluation for 
right knee disability in the May 1997 Board decision, the 
Board assumed that the veteran's limitation of motion of the 
right knee, which was manifested by extension of the right 
knee to 15 degrees, was a symptom of the service-connected 
shrapnel wound of the right knee.  Accordingly, the Board 
included limitation of motion in the overall assessment of 
the residuals of the shrapnel wound to the right knee when it 
assigned a 30 percent evaluation for right knee shrapnel 
wound disability.  See Mittleider v. West, 11 Vet App. 181, 
182 (1998) (when it is not possible to separate the effects 
of service-connected and non-service-connected disabilities, 
38 C.F.R. § 3.102 clearly dictates that such signs and 
symptoms be attributed to the service-connected condition.

However, since that time, a clinical opinion that the 
veteran's right knee shrapnel wound residuals are limited to 
the scar on the right knee has been added to the claims file.  
In addition, the veteran has sought service connection for 
arthritis of the right knee, and that claim has been denied.  
The Board does not disagree with the continuation of the 30 
percent evaluation currently assigned for MG XIV disability, 
right leg.  However, it is clear that there is no evidence 
which would support an evaluation in excess of 30 percent, 
since the current medical evidence establishes that there are 
no manifestations of muscle disability, loss of range of 
motion of the right knee is not attributable to the shrapnel 
wound injury, right leg, and there are no manifestations of 
disability due to the 3 cm by 0.5 cm scar on the right knee.  

Because the preponderance of the evidence is against an 
evaluation in excess of 30 percent for shrapnel wound 
residuals, right leg, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable determination.  The claim must be denied.  



2.  Shrapnel wound, MG XIV, left leg

As noted above, a 10 percent rating awarded under Diagnostic 
Code 5314 contemplates moderate impairment, and a rating 
greater than 10 percent is appropriate for impairment that is 
at least moderately severe in nature. 

The report of VA examination conducted in March 2004 
discloses that there was one scar on the left anterior medial 
knee, 2 cm by 0.3 cm.  There was no evidence of tissue loss 
of left MG XIV.  No adhesions or tendon damage were found.  
There was no loss of muscle function.  There was no scar 
sensitivity or tenderness.  Muscle strength on the left was 
4/5.  The veteran complained of fatigue, decreased range of 
motion of the knee, decreased strength, and difficulty moving 
the joint.  Range of motion of the left knee was reported as 
12 degrees of extension and 84 degrees of flexion.    

VA outpatient clinical records dated from September 2003 
through July 2004 reflect that the veteran sought treatment 
for knee pain on numerous occasions.  However, no muscle 
injury or shrapnel residual was noted or treated.  September 
2003 outpatient evaluation disclosed active range of motion 
of the left knee from 10 degrees of extension to 100 of 
flexion. 

The examiner who conducted a January 2005 VA examination 
opined that the only residual of the veteran's shrapnel 
wounds were the well-healed suprapatellar scars.  The 
evidence establishes that the veteran has one shrapnel wound 
scar on the right knee and one shrapnel wound scar on the 
left knee.  The clinical evidence establishes that there are 
no current symptoms due to the scar on the left knee residual 
to the shrapnel wound.  Thus, no separate evaluation for a 
scar is warranted.  See Esteban, supra.  

At the time of assignment of the 10 percent evaluation in 
effect for left knee disability, it was assumed that 
limitation of extension of the left knee was attributable to 
the MG XIV residuals, left leg, and the 10 percent evaluation 
was assigned to encompass that limitation of motion.  The 
Board notes that limitation of extension to 12 degrees 
warrants a 10 percent evaluation, since limitation of 
extension by 10 degrees warrants a 10 percent evaluation, and 
there is no other evidence of left leg disability.  The 
veteran's extension has been variously noted to be limited to 
10 degrees, 5 degrees, zero degrees and 12 degrees.  His 
range of motion does not equal or approximate that required 
for the assignment of a 20 percent rating.

The Board does not disagree with the continuation of the 10 
percent evaluation for MG XIV disability, left leg.  However, 
there is no muscle atrophy, induration, or pain on use of the 
muscle which would warrant a finding that the veteran has 
moderately severe MG XIV injury in the left leg, so as to 
warrant an evaluation in excess of 10 percent, as a result of 
his shrapnel wound.  Although there is some loss of muscle 
strength on the left, with manual muscle test being described 
as disclosing 4/5 in strength, this is not a loss of strength 
of such severity as to meet the criteria for moderately 
severe muscle injury, in the absence of any other factor 
consistent with a moderately severe injury.  Even assuming 
that limitation of motion of the left knee could serve as a 
factual basis for an increased evaluation for the MG XIV 
residuals, left leg, the veteran does not have limitation of 
15 degrees of extension so as to warrant a 20 percent 
evaluation.  DC 5261.  The veteran's current limitation of 
flexion, to 84 degrees, is noncompensable, and would not 
warrant any increase in the 10 percent evaluation currently 
assigned, even if the limitation of flexion could be 
attributed to shrapnel wound residuals and not to 
degenerative joint disease.  DC 5260.  

The Board notes that the veteran complains of left knee pain, 
and there is degenerative joint disease of the left knee.  
However, the grant of service connection for the MG XIV 
shrapnel wound does not include all symptoms of left knee 
disability, but, rather, is limited to symptoms related to 
muscle injury.  In particular, the Board notes that the 
veteran sought service connection for degenerative joint 
disease of the knees, including as secondary to the MG XIV 
shrapnel wounds, and that claim was denied.  Therefore, the 
veteran's left knee joint symptoms do not serve as a basis 
for increasing the evaluation for shrapnel wound residuals, 
left knee, above the current 10 percent evaluation.

Because the preponderance of the evidence is against an 
evaluation in excess of 10 percent for shrapnel wound 
residuals, left leg, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable determination.  The claim must be denied.  


ORDER

The appeal for an evaluation in excess of 30 percent for 
shrapnel wound, Muscle Group XIV, right leg, is denied.  

The appeal for an evaluation in excess of 10 percent for 
shrapnel wound, Muscle Group XIV, left leg, is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


